*359Response of the Justices.
To the Honorable Senate of Alabama:
Replying to your inquiry concerning Senate Bill 51, the undersigned Justices of the Supreme Court of Alabama are of the opinion that the financial scheme therein disclosed is, without reference.to any other provision of the Constitution, violative of section 213 of our State Constitution. In re Opinions of the Justices, 223 Ala. 130, 136 So. 489.
We are of the opinion that the bill here proposed is to be differentiated from the act considered in Alabama State Bridge Corporation et al. v. Smith, 217 Ala. 311, 116 So. 695.
Signed, this the 31st day of August, 1932.
JOHN C. ANDERSON, Chief Justice.
LUCIEN D. GARDNER, Associate Justice.
WILLIAM H. THOMAS, Associate Justice.
VIRGIL BOULDIN, Associate Justice.
JOEL B. BROWN, Associate Justice.
A. B. FOSTER, Associate Justice. .
THOMAS E. KNIGHT, Associate Justice.